EXHIBIT 10.1
 
Mutual Rescission Agreement
 
THIS AGREEMENT ("Agreement") is made this 1stday of May, 2013 (the “Execution
Date”), with effect as of the 1st day of July, 2012 (the “Effective Date”),
 
AMONG:
 
Rightmail Marketing, LLC,
a Delaware Limited Liability Company (“RMM”),
 
AND:
 
StreamTrack, Inc
a Wyoming Corporation (“Stream”),
(fka. Lux Digital Pictures, Inc.)
 
AND:
 
RadioLoyalty, Inc
a California Corporation (“Radio”).
 
RECITALS:
 
A.
On July 1, 2012, RMM and Radio entered into a written agreement (the “Asset
Purchase Agreement”) whereby RMM agreed to sell a list of customers and other
assets (the “Assets”) to Radio in exchange for 300,000 shares of Radio’s common
stock.

 
B.
On August 31, 2012, Stream closed a subsequent transaction (the “Merger”),
agreeing to acquire certain assets and liabilities from Radio.

 
D.
As a result of the Merger, and subsequent issuance of Stream common stock in
exchange for Radio common stock, RMM was to receive 364,835 shares of Stream
common stock in exchange for the 300,000 shares of Radio common stock.



G.
RMM, Radio and Stream have determined that it is in their respective best
interests to rescind the Asset Purchase Agreement and all documents,
instruments, rights, obligations, securities and other certificates executed or
delivered in connection with the transactions contemplated by the Asset Purchase
Agreement.

 
H.
All the parties hereto intend that, as a result of the rescission of the Asset
Purchase Agreement, each party be, in every respect, in the same position as
such party was immediately prior to the transactions contemplated by the Asset
Purchase Agreement except as provided for herein.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the parties hereto covenant and agree as follows:
 
1.
Rescission of Asset Purchase Agreement. The parties hereto agree, subject to the
conditions and other provisions of this Agreement, that the Asset Purchase
Agreement and all documents, instruments, securities and other certificates
executed or delivered in connection with the transactions contemplated by the
Asset Purchase Agreement, be and they are hereby rescinded, rendered null and
void ab initio and of no force or effect except as provided for herein.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Rescission of Common Shares Issuance. Without limiting Section 1 of this
Agreement, the parties hereto agree that the issuance of the Common Shares to
RMM is hereby rescinded, rendered null and void ab initio and shall be of no
force or effect. RMM hereby surrenders to Stream and Radio any and all rights it
has or may have with respect to the Common Shares under the Asset Purchase
Agreement or otherwise.

 
4.
No Obligations. Except as provided herein and subject to the provisions hereof,
each party hereto hereby acknowledges and agrees that effective at and as of the
Effective Date, no party hereto shall have any further obligations to the other
party hereto pursuant to or arising directly or indirectly from the Asset
Purchase Agreement or any documents, instruments, securities or other
certificates executed or delivered in connection with the transactions
contemplated by the Asset Purchase Agreement, or any other agreements or
understandings whether written or oral relating to the transactions contemplated
by the Asset Purchase.

 
5.
Indemnity. Subject to the terms and conditions herein contained, RMM shall,
jointly and severally, indemnify Radio and Stream, its directors, officers,
employees, agents and shareholders, harmless from and against and shall defend
promptly Stream from and reimburse Purchaser for all losses, damages, costs,
expenses, liabilities, obligations, actions, demands, judgments, interest or
claims of any kind, including without limitation, reasonable attorney’s fees,
costs of investigation and remediation, punitive damages, consequential damages
or other special damages that Stream might at any time suffer or incur, or
become subject to, as a result of or in connection with any and all debts,
obligations or liabilities, present or future, direct or indirect, absolute or
contingent, matured or not, arising prior to the Execution Date, that might at
any time be determined to be owing by Stream.

 
6.
Assumption of Liability. RMM hereby irrevocably assumes any and all debts,
obligations and liabilities, present or future, direct or indirect, absolute or
contingent, matured or not, that might at any time be determined to be owed by
Stream to any businesses or individuals which RMM has entered into business
transactions with in the past, present or future (“Creditors”). However, Stream
hereby acknowledges and irrevocably assumes the obligation to make payment to
the following specific Creditors as outlined below:

 

Prospectiv Direct, Inc. $110,990.00 Adworkz, Inc. $28,644.00










7.
Mutual Release by RMM, Stream and Radio. Except as to the provisions of this
Agreement, effective at and as of the Execution Date, RMM, Stream and Radio
hereby forever fully release and discharge each other and all of their
respective affiliates, subsidiaries, parents and associated companies,
successors and assigns, together with their respective directors, officers,
employees, stockholders, consultants and agents, and their respective successors
and assigns from any and all actions, causes of action, contracts, debts,
obligations, covenants (whether express or implied), claims and demands for
damages, indemnity, costs, interest, loss or injury of every nature and kind
whatsoever and howsoever arising, whether known or unknown, suspected or
unsuspected, which they may heretofore have had, may now have, or may in the
future have, at law or in equity, prior to the Execution Date or by reason of or
arising directly or indirectly from the Asset Purchase Agreement, or any
documents, instruments, securities or other certificates executed or delivered
in connection with the transactions contemplated by the Asset Purchase
Agreement, or any other agreements or understandings whether written or oral
relating to the transactions contemplated by the Asset Purchase Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
9.
Further Assurances. Each party hereto shall promptly do such further acts and
things, including executing appropriate documents, as may be reasonably
requested by the other parties hereto to carry out the intent of this Agreement.

 
10.
Successors and Assigns. This Agreement shall be binding on the legal
representatives, successors and permitted assigns of the parties hereto.

 
11.
Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

 
12.
Counterparts. This Agreement may be executed in one or more counterparts, all of
which together shall constitute one and the same Agreement, and may be deemed
duly executed and delivered via facsimile.

 
13.
Amendments and Supplements. This Agreement may not be amended, modified or
supplemented by the parties hereto in any manner, except by an instrument in
writing signed on behalf of each party hereto by their duly authorized officers
or representatives.

 
14.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

 
15.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of California, County of Santa Barbara.

 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first written above.
 
 

  Rightmail Marketing, LLC.            
By:
/s/ Michael Freides       Michael Freides       President  

 
 

  RadioLoyalty, Inc.          
 
By:
/s/ Aaron Gravitz       Aaron Gravitz       President  

 
 
3

--------------------------------------------------------------------------------

 
 

  StreamTrack, Inc.          
 
By:
/s/ Michael Hill       Michael Hill       Chief Executive Officer  

 
 
 
By:
/s/ Jenn Freides       Jenn Freides       Individual                    
By:
/s/ Michael Freides       Michael Freides       Individual  

 
 
 
4

--------------------------------------------------------------------------------